 

Vertex Energy, Inc. 8-K

 

Exhibit 10.1 

 



THE SYMBOL “[****]” DENOTES PLACES WHERE CERTAIN IDENTIFIED

INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i)

NOT MATERIAL, AND (ii) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE

COMPANY IF PUBLICLY DISCLOSED

 

 

JOINT SUPPLY AND MARKETING AGREEMENT

 



This Joint Supply and Marketing Agreement (hereinafter referred to as the
”JSMA") shall be effective as of May 1, 2020 “the Commencement Date” and is made
and entered into this 10th day of January, 2020 between Bunker One (USA) Inc.,
with principal offices located at 107 St. Francis Street, Mobile, AL 36602
(”Bunker One"), and Vertex Energy Operating, LLC, with principal offices located
at 1331 Gemini Suite 250, Houston, TX 77058 ("Vertex"). BUNKER ONE and VERTEX
are hereinafter sometimes referred to as a Party or jointly as Parties.

 

WHEREAS:

 

A.  Vertex currently owns a production facility in Marrero, LA which has the
capacity to produce 100,000 bbls/mo. +/- 10 % of a feedstock/product (the
“Output”) that can be consumed as bunker suitable fuel for offshore use and use
as a marine vessel's propulsion system. See Appendix A for qualities of the
feedstock/product (the “Product”).

 

B.   Bunker One being a physical supplier of bunker fuel having blending
expertise being able to utilize the Product together with associated physical
assets for storage and transportation, leased and owned real property, tangible
and intangible personal property, personnel, intellectual prop- erty and
know-how (collectively the “Bunkering Business”).

 

C.   Pursuant to the terms of a Co-operation Agreement that went into effect on
October 15, 2017 (the “Original COOA”), which addressed the sourcing, storing,
transportation, marketing and selling of the Product in the states of Louisiana
and Texas, Vertex agreed to sell, and Bunker One agreed to purchase, the Output
(as defined in the above) each month. By virtue of entering into this JSMA the
Parties intend to continue the activities previously conducted pursuant to the
Original COOA and expand thereon as more particularly hereinbelow set forth.

 

D.   The overall objective of the Original COOA was to give the Parties the
opportunity to further expand their business by co-operating in the sourcing,
storing, transportation, marketing and selling of the Product in and around
Louisiana and Texas, where

 

(i)  Vertex was primarily responsible for the sourcing and storing of the
feedstock Product,

 

(ii)   Bunker One was primarily responsible for the transporting, blending,
marketing, selling and delivering of the Product,

 

(iii)  Bunker One was responsible for the risk management/exposure (e.g.
hedging) of the bunker fuels, and

 

(iv)  Bunker One was the exclusive seller of the Product to third parties.

 

E.   The Parties wish to amend and restate the Original COOA as a JSMA to extend
the term, provide for the inclusion of new and existing businesses and
territories not previously included in the Original COOA, and to address certain
governance issues, all as more particularly hereinbelow provided.

 



 



 

THE PARTIES hereto hereby agree as follows:

 

1.Definitions.

 

“Area” means Texas, Louisiana, Alabama and areas immediately adjacent thereto if
mutually agreed.

 

“Bunker Holding”, a Danish holding company and sole shareholder of Bunker One
(USA) Inc.. 

 

“Business Day” means any day except a Saturday, Sunday, or a Federal Reserve
Bank holiday. A Business Day shall open at 8:00a.m. and close at 5:00p.m.
Houston, Texas, time.

 

“JSMA Output” has the meaning ascribed thereto in Section 2.1.

 

“Effective Date” means the date as of which the last signature of a Party is
affixed hereto.

 

“Fiscal Year” shall mean the period beginning with May 1st in each calendar year
and ending on the next succeeding April 30th.

 

“Hedge Position Value” means the then current settlement value of any and all
open hedge transactions entered into by Bunker One as determined by Bunker One
on a mark-to-market basis in a commercially reasonable manner.

 

“Hedging Profit” means the greater of zero and the net gain on all hedging
transactions closed and settled during the applicable Tracking Account reporting
or settlement period, including any interest received by Bunker One with respect
to any margin deposits made by Bunker One with any hedge transaction
counterparties exclusive of any such amount in excess of that which would be
taken into account by parties dealing at arm’s length on a commercial basis.

 

“Hedging Loss” means the lesser of zero and the net loss on all hedging
transactions closed and settled during the applicable Tracking Account reporting
or settlement period, including any in- terest received by Bunker One with
respect to any margin deposits made by Bunker One with any hedge transaction
counterparties exclusive of any such amount in excess of that which would be
taken into account by parties dealing at arm’s length on a commercial basis.

 

“Interest Rate” means (a) with respect to a non-defaulting Party, a per annum
rate of interest equal to USD 1M LIBOR as per the last fixing of the preceding
month + 3.5 per cent pro anno (compounded monthly for each month or part
thereof) and (b) with respect to a Defaulting Party, a per annum rate of
interest equal to 5 % over the rate mentioned above in (a), provided, how- ever,
that the rate set forth in (a) shall be adjusted by the Parties annually at the
last meeting of the JDMB (as such term is defined in the Heads of Agreement
entered into between the Parties as of January 10, 2020.

 

“Inventory” shall mean the Product purchased by Bunker One pursuant to this
Agreement.

 

“Inventory Cost” shall mean the amount paid by Bunker One to Vertex for the
Inventory.

 



 



 

“Inventory Market Value” shall mean the then current market value of Inventory
as determined by Bunker One on a mark-to-market basis in a commercially
reasonable manner.

 

“Inventory Resale Transaction(s)” shall mean any sale by Bunker One to a third
party of the Inventory whether or not the Inventory is sold in the original
condition delivered to Bunker One or is blended by Bunker One into a different
product.

 

“Nomination” shall be as defined in Section 2.6.

 

“Output” has the meaning ascribed thereto in the recitals.

 

“Product” has the meaning ascribed thereto in the recitals.

 

“Remaining Exposure” means Total Exposure plus payments received by Bunker One
and Vertex pursuant to this Agreement during the applicable Tracking Account
Statement reporting period less payments made by Bunker One and Vertex pursuant
to this Agreement during the applicable Tracking Account Statement reporting
period.

 

“Term Sheet” means that certain summary of terms regarding the proposed purchase
of Series B1 Preferred Shares of Vertex Energy, Inc. dated November 25, 2019.

 

“Total Exposure” means the sum of (i) Unrealized Gain on Hedging, (ii)
Unrealized Loss on Hedg- ing, (iii) Unrealized Gain on Inventory, (iv)
Unrealized Loss on Inventory and (v) Total Realized P/L.

 

“Total Realized P/L” means and shall be equal to the sum of each monthly
calculation of below following IFRS principles:

 

(a)  the sum of:

 

(i)  gross revenue received by Bunker One from any third party for Inventory
Resale Transactions (but excluding for any applicable Tracking Account reporting
or settlement period any such gross revenue that was included in a prior
reporting or settlement period as described in clause (ii) immediately below),

(ii)  gross revenue due, but not yet received by Bunker One from any third party
for Inventory which has been sold at a fixed price, whether or not delivered,

(iii)  Hedging Profit; and

(iv)  proceeds of insurance maintained by Bunker One with respect to the
Inventory that are received by Bunker One; less

 

(b)  the sum of:

 

(i)  the measured cost of the goods sold,

(ii)  all actual costs incurred by Bunker One (U.S.) hereunder including, but
not limited to costs for tank storage, tank expenses, tank cleaning, freight
(includes fleeting/heating/tanker man/sparging), cargo insurance, inspection,
demurrage, broker commissions, blending costs (including blending
inventories/products, additives and other direct costs incurred in blending the
Product for resale), financial charges, interest, Transfer Taxes and
miscellaneous items,

 



 



 

(iii)  Hedging Loss, and

(iv)  SG&A costs allocated to the operation (to be agreed to in a budget and in
writing ahead of time, provided, however, neither Party will include SG&A
incurred by a parent entity absent mutual agreement otherwise).

 

“Transfer Taxes” means all transfer, documentary, sales, use, stamp,
registration, conveyance or similar taxes or charges (“Transfer Taxes”) arising
out of the transactions contemplated hereby and all charges for or in connection
with the recording of any document or instrument contem- plated hereby.

 



“Unrealized Gain on Hedging” means the greater of zero and the Hedge Position
Value.

 

“Unrealized Loss on Hedging” means the lesser of zero and the Hedge Position
Value.

 

“Unrealized Gain on Inventory” means the greater of zero and the net gain in
Inventory Market Value as compared to the Inventory Cost.

 

“Unrealized Loss on Inventory” means the lesser of zero and the net loss in
Inventory Market Value as compared to the Inventory Cost.

 

 

2.Co-operation procedure.

 

2.1.Sourcing and Purchase. Vertex shall be responsible for the
sourcing/producing of the Product and shall sell to Bunker One, and Bunker One
shall purchase, the agreed Output of the Product in accordance to FOB (Marrero,
LA, US (or per new/additional agreed Area)) the Incoterms® 2010 rules, at the
following scheduled pricing:

 

the arithmetic mean of Platts #2 USGC Pipe and Platt’s ULSD USGC Waterborne on
agreed pricing days less the agreed upon discount [****]. Pricing mechanism for
the Product will be made in accordance to FOB (Marrero, LA, US) the Incoterms®
2010 rules (hereinafter, the “Product Cost”). The above pricing will be mutually
negotiated and revised every third month.

 

Unless the Parties otherwise agree in writing, 100% of the Output shall be
allocated for use in the Area (the “COOA Output”) .

 

Vertex, on not less than 120 days prior written notice to Bunker One (the
“Withdrawal Notice”), shall have the right to remove all or a portion of the
Output from the coverage of the JSMA, provided, however, that, in such event,
(a) Vertex shall supply a volume of alternative material equal to, or better
than, in amount and quality (the “Alternative Supply”) to the volume of material
withdrawn, or (b) Vertex shall reimburse Bunker One for the net loss experienced
by Bunker One by reason of the loss of the withdrawn material, determined on the
basis of what Bunker One would have earned on a net basis under the terms of the
JSMA had the Output not been withdrawn.

 

 

 

 

 

In addition, in calculating the net loss experienced by Bunker One in the event
of withdrawal subject to compensation under (b) mentioned in the above, Vertex
shall be credited with any additional income realized by Bunker One, determined
on a cumulative basis from and after the date of this JSMA, for any Product
provided by Vertex in excess of the Output as well as any cost savings realized
by Bunker One with respect to the Alternative Supply.

 

2.2.Blending. The JSMA Output is meant for blending into other products by
Bunker One for the pur- pose of being transformed into bunker suitable fuel for
a marine vessel's propulsion system and/or marketable wholesale products in
various other markets for sale by Bunker One to cus- tomers in the Area. Bunker
One will be solely responsible for the blending, marketing, sale and delivery of
the Product in the Area. The JSMA Output may also be sold as is without any
blending.

 

2.3.Storage. The Parties will, with prior written agreement, coordinate efforts
to secure storage ca- pacity for the accumulation and blending of Product to
make up the cargo to be supplied pursuant to the JSMA. The Parties agree that
tank/storage fees incurred for the sole (any other use will be upon mutual
written agreement) purposes of the JSMA shall be for the account of the JSMA. At
commencement of this Agreement the Parties have entered into the sublet
agreement attached hereto as Appendix B.

 

2.4.Vessel Charter: Bunker One will coordinate, secure and charter suitable
vessels needed for the shipment of the Product to various sale destinations. The
Parties agree that fees incurred in con- nection with chartering vessels for the
sole (any other use will be upon mutual written agreement) purposes of the JSMA
shall be for the account of the JSMA.

 

2.5.Risk management: Bunker One shall be responsible for obtaining risk
management related prod- ucts / hedging of the JSMA Output consistent with the
decisions of the JDMB under the Heads of Agreement. All fees incurred, and
profit/loss incurred in connection with hedging of the JSMA Output shall be for
the account of the JSMA. All hedging is to be done on a physical, not specula-
tive, basis.

 

2.6.Exclusive co-operation: It is agreed that only Bunker One will be marketing
this JSMA and the JSMA Output towards various customers, but if a Party receives
a Nomination (being a written or oral request by/from a customer to a Party
stating delivery place, delivery date and window etc.) or any other
communication from a customer regarding the supply of Product (either spot or
whole cargo) in the Area, the Party is obliged to forward the Nomination to
Bunker One and refer the customer to Bunker One. During the Term, neither Vertex
nor any affiliate of Vertex may sell any Product to any customers for their use
as bunker fuel other than pursuant to the terms of this JSMA. All sales towards
customers for bunker fuel will be carried out exclusively by Bunker One in
accordance to the terms set forth herein. As such all communication with
customers shall go via Bunker One unless otherwise is specific written agreed in
advance.

 

3.Mutual Cooperation.

 

3.1.The JSMA will generate either a profit or a loss which shall be distributed
between the Parties as set out forth further below in this clause. VERTEX and
Bunker One will act cooperatively in a commercially reasonable manner, to
maximize profits and minimize losses and comply with all terms and conditions
pursuant to the JSMA. The Parties have established a Joint Decision-Making Body
that will: (a) establish a budget no later than March in each Fiscal Year for
the immediately ensuing

 



 



 

Fiscal Year, to include forecasts of income and expense and planned capital
expenditures (which capital expenditure budgets shall include a focus on items
related to the supply and optimization of the marine fuels or components and
items related to support the marketing of the Product and associated credit
risks with respect to Bunker One, and with respect to Vertex, a focus on asset
acquisition/leasing of improvements required in support of acquisition and
production of the Product to the refining rack or other designated transfer
point), (b) review the financial information provided by the respective Parties
for the transactions occurring during the preceding month/quarter/year; (c)
Strategize on the proposed blending plan, ensuing month for volume and margin
per MT. plan for resupply of components and associated pricing targets, related
expenses, timing and volumes; (d) discuss and approve any other business brought
before the Committee for its review and approval.

 

3.2.Accounting Records; Reporting: Bunker One shall establish and maintain at
its office in Mobile, Alabama a detailed ledger (the “detailed ledger”) within
their current reporting system with re- spect to this Agreement and all
transactions hereunder sufficient to track and reconcile all such transactions
and to calculate and track Hedge Position Value, Hedging Profit, Hedging Loss,
Inventory Cost, Inventory Market Value, Remaining Exposure, Total Exposure,
Total Realized P/L, Inter- est, Unrealized Gain on Hedging, Unrealized Loss on
Hedging, Unrealized Gain on Inventory and Unrealized Loss on Inventory and any
and all payments made by or to Bunker One or Vertex with respect to this
Agreement.

 

3.3.Bunker One shall prepare and provide to Vertex, on a monthly and quarterly
basis, a statement setting forth the status of the detailed ledger and each
component thereof (the “detailed ledger Statement”). The detailed ledger
Statement and all other reports and settlement statements provided for herein
shall be in such format as may be agreed upon by the Parties from time to time
and shall include such supporting documentation as is reasonably necessary or
reasonably requested by Vertex to enable Vertex to verify the accuracy of such
report or settlement statement. Bunker One shall prepare and maintain such other
accounting and transaction records as may be necessary to provide a full
accounting of all transactions and other activities under this Agree- ment.
Vertex has the right, at its sole expense and during normal working hours, to
have a third party accountant examine the records of Bunker One. If any such
examination reveals any inaccuracy in any statement, the necessary adjustments
in such statement and the payments thereof will be made promptly and shall bear
interest calculated at the Interest Rate from the date the overpayment or
underpayment was made until paid.

 

4.Settlement and Payment term.

 

4.1.Payment by Bunker One for the Product, as defined in clause 2.1, will be
made by wire transfer within three (3) Business Days after the date Vertex
invoices Bunker One, to an account desig- nated from time to time by Vertex.

 

4.2.On or before the seventh (7th) Business Day after the end of each quarter
during the Fiscal Year May 1- April 30) Bunker One shall prepare and send to
Vertex the detailed ledger statement for the immediately preceding quarter. If
any such quarterly detailed ledger statement, or the final detailed ledger
statement issued by Bunker One, shows positive Remaining Exposure for the pe-
riod covered by the statement, then Bunker One shall pay [****] percent
([****]%) of such amount to Vertex. If any such quarterly detailed ledger
statement shows negative Remaining Exposure for the period covered by the
statement, then Vertex shall pay [****] percent ([****]%)

 



 



 

of such amount to Bunker One. The first ledger statement for the first full
fiscal quarter ending after the Effective Date shall include an adjustment
taking into account the period beginning with the first day following the last
day included in the last ledger statement provided under the terms of the
Original COOA, and the first day of the period included in the first ledger
statement provided in accordance with the provisions of this JSMA. For example,
if the last ledger statement provided under the Original COOA includes the
three-month period ending on September 30, 2019, and the first ledger statement
provided under the terms of this JSMA includes the three- month period ending
January 31, 2020, then such first ledger statement shall also include the month
of October, 2019 in addition to the months of November, December and January.

 

4.3.In addition to the foregoing, on or before the fifteenth (15th) Business Day
after the end of each Fiscal Year Bunker One shall prepare and send to Vertex
the detailed ledger statement for the immediately preceding Fiscal Year
calculated on a cumulative basis showing payments made and received by the
Parties in satisfaction of the percentage splits shown above, adjusted to
include any period excluded by reason of the conversion from a calendar year to
a fiscal year in the same manner in which quarterly calculations are adjusted in
Section 4.2 (i.e. the months of January, February, March and April, 2019 would
be excluded in the annual calculations for the Fiscal Year ending April 30,
2020, and these must be included for purposes of preparing the ledger statement
for FYE 4/30/20). In the event a Party has received payments in excess of those
to which such Party is entitled on a cumulative basis as reflected in the annual
detailed ledger Statement, such Party shall remit such excess to the other Party
promptly upon receipt of demand therefor, or if such Party has underfunded its
obligation in these same regards, such Party shall promptly remit the amount
underfunded to the other Party. Any amount to which a Party is entitled by
virtue of any monthly or quarterly detailed ledger Statement in excess of that
reflected in the annual de- tailed ledger Statement that has not been received
shall be canceled.

 

4.4.In addition, within thirty (30) days after the later of the expiration of
the Term or the final settlement and termination of all resale and hedge
transactions entered into during the term of this Agreement, Bunker One shall
issue a final detailed ledger Statement. If the Remaining Exposure shown on such
final detailed ledger Statement is less than zero then Vertex shall pay [****]
percent ([****]%) of such amount to Bunker One. If the Remaining Exposure shown
on such final detailed ledger Statement is greater than zero then Bunker One
shall pay [****] percent ([****]%) of such amount to Vertex.

 

4.5.Payment for any amounts due in accordance with the above shall be made
within three (3) Business Days after the date of the applicable detailed ledger
Statement. If any detailed ledger State- ment is disputed in good faith, the
Party owing money will pay the undisputed portion by the due date and will by
such due date provide a written explanation of the basis for the disputed
portion to such due date. The Parties shall endeavor to resolve any disputes
promptly, and the disputed amount found due, if any, plus accrued interest at
the Interest Rate shall be paid within three (3) Business Days following
resolution of the dispute. All payments under the terms of this Agreement shall
be made in US Dollars and immediately available funds. The Parties shall net all
undisputed amounts due and owing on the same day, and/or past due, arising under
this Agreement such that the Party owing the greater amount shall make a single
payment of the net amount to the other Party. Interest on late payments shall
accrue at the Interest Rate from the due date until the date of payment.

 

 





5.Term

 

5.1.The term of this JSMA shall commence on May 1, 2020 (the “Commencement
Date”) and ends at April 30, 2029 (the “Term”), with automatic renewals each for
a period of five (5) years (a “Renewal Term”) unless notice is given pursuant to
5.2.

 

5.2.This JSMA will be terminated as of the end of the Term or any Renewal Term,
by either Party giving written notice of non-renewal to the other Party no less
than 120 prior to the applicable expiry date (the "Termination Period”).

 

 

5.3.If at any time an Event of Default (as defined below) has occurred and is
continuing, the Defaulting Party shall have ten (10) days after receipt of
written notice from the Non-Defaulting Party speci- fying the default, within
which to cure any such default, unless such default is not susceptible of cure
within such ten (10) day period in which case the Defaulting Party shall have
such additional time as may be accepted by the Non-Defaulting Party (in its sole
discretion), provided that the Defaulting Party initiates cure proceedings
promptly and thereafter diligently pursues cure to completion. Notwithstanding
the foregoing, in no event shall the cure period exceed thirty (30) days. Upon
the expiration or lapse of all notice and cure rights if the default remains
uncured the Non-Defaulting Party may terminate this JSMA with immediate effect.

 

5.4.In the event of a termination in accordance to clause 5.2 it is agreed that
both parties agree to unwind and minimize costs and exit the JSMA as soon as
practicably possible not exceeding 120 days.

 

5.5.In the event of a termination in accordance to clause 5.3 the Defaulting
Party has to indemnify and hold harmless the Non-Defaulting Party for any and
all losses, damages, costs etc. incurred by the Non-defaulting Party as a
consequence of an Event of Default.

 

5.6.A Party may terminate the JSMA immediately upon the delivery of written
notice to the other Party if there has been a Change in Control. The term
“Change in Control”, as used in this Agreement, means (A) the sale or transfer,
through one transaction or a series of transactions, of all or some portion of
the issued and outstanding shares of voting equity interests of a Party, or such
Party’s parent, such that the majority of such equity interests are owned by
individual(s) or entity(ies) that did not own a majority of such equity
interests on the Commencement Date; (B) the reorganization, merger or
consolidation of a Party, or such Party’s parent, unless immediately following
such business combination, all or substantially all of the individuals and
entities who were the beneficial owners of either entity immediately prior to
such business combination beneficially own, directly or indirectly, a majority
of the issued and outstanding shares of voting equity interests of such entity;
(C) the sale or transfer, through one transaction or a series of transactions,
of all or substantially all of the assets of a Party, or such Party’s parent; or
(D) the occurrence of any other event(s) whereby the individual or group of
individuals who ultimately own or control a Party or such Party’s parent as of
the Commencement Date no longer has the right or ability to control or cause the
direction of the management and policies of such entity. For these purposes
Bunker Holding Group is the parent of Bunker One, Inc., and Vertex Energy, Inc.
is the parent of Vertex Energy Operating LLC.

 

 





6.Event of Default

6.1.The occurrence at any time of any of the following events, and expiration of
any applicable notice or cure rights, shall constitute an event of default (an
"Event of Default") :

 

6.1.1.A Party fails to make, when due, any payment under this JSMA and such
failure is not remedied within three (3) Business Days after written notice of
such failure is given to the Party;

 

6.1.2.A Party fails to comply with or perform any other obligation under this
JSMA, if such failure is not cured within the expiration of all applicable
notice and cure rights;

 

6.1.3.Insolvency etc. A Party is (i) dissolved; (ii) becomes insolvent or is
unable to pay its debts as they fall due or admits to be so in writing; (iii)
makes a general arrangement with or for the benefits of its creditors; (iv)
suspends making payments; (v) institutes or has instituted against it a
proceeding seeking a judgement of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law other similar law affecting creditor's
rights, or a petition is presented for its winding-up or liquidation and such
petition is not withdrawn, dismissed, discharged, stayed or restrained within
thirty (30) days; (vi) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for it for all or substantially all its assets; (vii)
has a secured party take possession of all or substantially all its assets;
(viii) causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in (i)-(viii); or (ix) takes any action in furtherance of, or
indicating its consent of, approval of, or acquiescence in, any of the acts
referred to in this clause.



 

7.Taxes

 

7.1.Each Party is responsible for payment and reporting of its federal, state,
and local income taxes and state franchise, license, and similar taxes required
for the maintenance of its business existence.

 

7.2.Should any unexpected taxes, fees, and/or other charges, including penalties
and/ or interest, occur because of one Party's failure to pay and/or report,
said Party shall bear all costs associated with such failure and shall indemnify
the other Party from additional costs.

 

8.Confidentiality

 

8.1.The JSMA is private and confidential. Both Parties agree that all
information, other than Exempt Information, obtained in connection with the JSMA
from the other Party shall be treated as confidential property of the other
Party, and such confidential property shall not be disclosed without the written
consent of the other Party or used by the other Party for any purpose other than
fulfilling its duties and responsibilities established hereunder; provided
however, that either Party may disclose such information where required or
requested by any law, court of competent jurisdiction or any judicial,
governmental, supervisory or regulatory body, provided that the disclosing Party
notifies the other Party (to the extent permitted by law and regulation), as
soon as possible, upon becoming aware of any such requirement to give that Party
the opportunity to seek any other legal remedies to maintain such information in
confidence. Each Party shall use its reasonable efforts to have the information
maintained as confidential when such disclosure is required. “Exempt
Information” is any information that the recipient can demonstrate (a) was in



 



 

its possession prior to the time of disclosure; (b) is or becomes public
knowledge through no fault, omission, or other act of the recipient; (c) is
obtained from a third party under no obligation of confidentiality; or (d) was
independently developed by or for the recipient without violating the terms of
this Agreement.

 

8.2.In the event that any Party makes a disclosure contrary to the provisions of
this clause the other Party shall have the right, without prejudice to any other
rights or remedies it may have hereunder or otherwise, to terminate the JSMA
effective immediately upon notice to the disclosing Party. The obligation of
confidentiality shall be of a continuing nature for 2 years after termination of
this JSMA and shall not be canceled by the expiration, suspension or termination
of the JSMA. Notwithstanding the foregoing, each Party on demand shall promptly
disclose to the other all documents and accounts relating to the JSMA.

 

9.Non-competition

 

9.1. Both Parties undertake, during the Term of this JSMA and for 2 (two) years
from the termination or expiry of the JSMA not to directly conduct or otherwise
promote activities which compete at the point source of the other Party’s
business in the Area. The point source of Vertex being a specialty refiner of
alternative feedstocks engaged in supply and marketing of said refined streams
and the point source of Bunker One being a marine fuel blending bunker company
with sale outlets via trade, direct, wholesale and bunkering business. Any
exceptions from the above-stated principle require the written consent of the
other Party. Each Party is entitled to exercise any and all rights and remedies
available at law or in equity, including, without limitation, pursuing injunc-
tive relief.

 

10.No authority to bind.

 

10.1. Neither Party has the authority to bind or enter into any contracts or
agreements on behalf of the other Party, unless instructed in writing prior to
the conclusion of the respective transaction. The Parties specifically
acknowledge that they are not establishing a joint venture or partnership or any
similar arrangement.

 

11.Assignment.

 

11.1. Neither Party shall assign or transfer any rights or obligations hereunder
without the express prior written consent of the other Party, which may not be
unreasonably withheld. Nothing in the JSMA is intended or shall be construed to
confer upon or give to any person or entity any rights as a third party
beneficiary of the JSMA or any Party thereof.

 

12.Indemnification.

 

12.1.Vertex shall promptly indemnify Bunker One and pay any and all damages,
losses, liabilities, costs and expenses, including reasonable attorneys‘ fees,
incident to any suits, actions, investigations, claims or proceedings suffered,
sustained, incurred or required to be paid by Bunker One by reason of any
negligence, gross negligence and/or intentional act or omission on the part of
Vertex in rendering services hereunder, or any breach or failure of observance
or performance of any representation, warranty, covenant or agreement made by
Vertex hereunder.



 



 

12.2.Bunker One shall promptly indemnify Vertex and pay any and all damages,
losses, liabilities, costs and expenses, including reasonable attorneys‘ fees,
incident to any suits, actions, investigations, claims or proceedings suffered,
sustained, incurred or required to be paid by Vertex by reason of any
negligence, gross negligence and/or intentional act or omission on the part of
Bunker One in rendering services hereunder, or any breach or failure of
observance or performance of any rep- resentation, warranty, covenant or
agreement made by Bunker One hereunder.

 

12.3.This clause shall survive termination of this JSMA.

 

13.Law and jurisdiction.

 

13.1.This Agreement shall be governed, interpreted and construed in accordance
with the laws of the State of Alabama, without giving effect to its conflict of
laws provisions. Any dispute arising out of or in connection with this JSMA,
including without limitation any question regarding its existence, validity or
termination, that is not resolved in accordance with the provisions set forth
below in Section 13.3, shall be submitted to the exclusive jurisdiction of the
United States District Court for the Southern District of Alabama in the City of
Mobile, unless that court does not have subject-matter jurisdiction or declines
jurisdiction, in which case any such dispute shall be submitted to the exclusive
jurisdiction of the State Court for the State of Alabama, City of Mobile, as
described in the following paragraphs. Any counterclaim arising out of, or in
connection with, the dispute shall be brought in the same proceeding.

 

13.2.Each Party submits to the jurisdiction of the United States District Court
for the Southern District of Alabama. Each Party waives, to the fullest extent
permitted by applicable law, any objection to venue in the United States
District Court for the Southern District of Alabama or to or any claim of
inconvenient forum of such court or of sovereign immunity. Each Party waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any proceeding relating to this JSMA.

 

13.3.Arbitration.

 

13.3.1       Resolution of Disputes. If a Dispute arises between the parties,
the parties agree to use the following procedures in good faith to resolve such
Dispute promptly and non judicially. For purposes of this Agreement, “Dispute”
shall mean any alleged material breach of any representation, warranty or
obligation herein, or a disagreement regarding the interpretation, performance
or nonperformance of any provision thereof, or the validity, scope and
enforceability of these dispute resolution procedures, or any dispute regarding
any damages arising from the termination of this Agreement. Any party may give
written notice to any other party of the existence of a Dispute (a “Dispute
Notice”).

 

13.3.2       Negotiation. Within five (5) days after delivery of any Dispute
Notice the parties involved in the Dispute shall meet at a mutually agreeable
time and place and thereafter as often as they deem reasonably necessary to
exchange relevant information and attempt in good faith to negotiate a
resolution of the Dispute. If the Dispute has not been resolved within ten (10)
days after the first meeting of the parties, or, if the party receiving the
Dispute Notice will not meet within ten (10) days after receipt of the Dispute
Notice, then either party may, by delivering notice to the other party, commence
arbitration proceedings.



 



 

 

13.3.3General Dispute Resolution Provisions.

(a)                All deadlines specified in this Section 13.3 may be extended
by mutual agreement. The procedures specified in this Section 13.3 are an
essential provision of this Agreement and are legally binding on the parties.
These procedures shall be the sole and exclusive procedures for the resolution
of any Dispute between the parties arising out of or relating to this Agreement.
Any and all actions to enforce the obligations under this Section 13.3 shall be
brought in any court specified in Section 13.1.

 

(b)                The parties acknowledge that the provisions of this Section
13.3 are intended to provide a private resolution of Disputes between them.
Accordingly, all documents, records, and other information relating to the
Dispute shall at all times be maintained in the strictest confi- dence and not
disclosed to any third party, other than the arbitrators, except where
specifically allowed hereunder. All proceedings, communications and negotiations
pursuant to this Section 13.3 are confidential. In the event of any judicial
challenge to, or enforcement of, any order or award hereunder, any party may
designate such portions of the record of such proceedings, communications, and
negotiations as such party deems appropriate to be filed under seal. All pro-
ceedings, communications and negotiations pursuant to this Section 13.3 shall be
treated as com- promise negotiations for all purposes, including for purposes of
the US Federal Rules of Evidence and state rules of evidence. None of the
statements, disclosures, offers, or communications (or other assertions made in
any proceeding or negotiation) made pursuant to this Section 13.3 shall be
deemed admissions, nor shall any of said statements, disclosures, offers,
communications or assertions be admissible for any purpose other than the
enforcement of the terms of this Section 13.3.

 

(c)                 The parties agree to act in good faith to comply with all of
their respective obligations under this Agreement as much as possible as if
there were no Dispute during any pending mediation or arbitration hereunder.

 

(d)                The parties agree that the terms of this Section 13.3 shall
survive the termination or expiration of this Agreement.

 

(e)                WAIVER OF JURY TRIAL. The parties agree to have any Dispute
that is not resolved pursuant to the procedures established in Section 13.3(a) –
(c) decided by neutral arbitration as provided in this Section 13.3(e) and the
parties are giving up any rights they might possess to have the Dispute
litigated in a court or by a jury trial. The parties are giving up their
judicial rights to discovery and appeal, unless such rights are specifically
included in this Section 13.3(e). The parties acknowledge and agree that their
agreement to this arbitration provision is voluntary. FOR THE AVOIDANCE OF DOUBT
AND IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION,
CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY,
PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.

 

13.4           Each Party agrees to the service of any court process by
registered or certified U.S. mail (return receipt requested) or by express mail
courier delivered to the Party at its last designated address. In

 



 



 

 

addition, each party agrees that any other method of service allowed by Alabama
law may be used. All process and any accompanying complaint or other pleadings
shall be in the English language and do not require officialization.

 

13.5           The United Nations Convention on Contracts for the International
Sale of Goods of Vienna 1980 shall not apply to this JSMA.

 

14.Merger.

 

14.1.  The JSMA is a complete and exclusive statement of all terms and
conditions governing the activities contemplated by the JSMA, and supersedes all
prior agreements between the parties, written or oral, relating hereto. Unless
identified in the JSMA (i.e. sales agreement, terminaling agreements, charter
party agreements, etc.) or subsequently documented in writing, no other contract
or course of dealing between the Parties, and no statement of any agent,
employee or representa- tive of either Party shall be admissible in construing
the terms of the JSMA. Each Party affirms that no representations have been made
by the other Party, or relied on by it, in entering into this JSMA.

 

15.Severability of Provisions.

 

15.1.  The invalidity, illegality or unenforceability of any one or more of the
provisions of the JSMA, other than the FCPA provision, shall in no way affect or
impair the validity and enforceability of the remaining provisions hereof.

 

16.Notices.

 

16.1.  All notices and other communications given under the JSMA shall be in
writing (including, without limitation, by fax and email) and shall be effective
upon receipt by the addressee.

 

17.Waiver.

 

17.1.  No failure or any delay on the part of a Party exercising any rights
hereunder shall operate as a waiver of any such rights. No waiver of any default
or breach of any provision of this JSMA shall be deemed a continuing waiver or
waiver of any other breach or default.

 

18.Anti-Bribery/Corruption.

 

18.1.Each Party, and any agent or representative of any Party acting at such
Party's direction, on such Party‘s behalf, or for such Party's benefit, in any
way related to this Agreement (collectively, "Concerned Persons"), will be
familiar with and comply with (i) the provisions of the United States Foreign
Corrupt Practices Act (15 U.S.C.A. §§ 78dcl-1 et seq. (1997 & Supp. 2004)),
including any amendments which may be effected during the term hereof (ii) the
Laws of the country of incor- poration of such Party or such Party‘s ultimate
parent company or the principal place of business of such ultimate parent
company; or (m) the principles described in the Convention on Combating Bribery
of Foreign Public Officials in International Business Transactions signed in
Paris in December 19, 1997, which entered into force on February 15, 1999 and
the Conventions Commentaries

 



 



 

or the UK Bribery Act 2010. In particular, in carrying out any duties under this
Agreement, no Concerned Person will make or offer to make the payment of money
or anything else of value to:

 

a.any government official of any country,

 

b.any political party of any country,

 

c.any candidate of any political party of any country,

 

d.  any other person, while knowing or having reason to know, that such person
will make a payment to a government official, political party, or a candidate of
a political party of any country.

 

18.2.Any breach of this Paragraph by a Concerned Person will result in the
termination of this Agreement and will obligate the return of any amounts paid
hereunder to such Concerned Person.

 

19.Board of Directors meetings.

 

During the Term of this JSMA, provided that Bunker One, directly or indirectly,
consummates the capital investment described in the Term Sheet, Vertex shall
permit a representative of Bunker One, reasonably acceptable to a majority of
Vertex’s Board of Directors (it being understood that Carlos G. Torres, Sara
Shipman Myers and Peter Zachariassen meet such criteria), to attend all meetings
of the Board of Directors of Vertex and its committees (committees defied as
Audit and Nominating Committee and any special committee formed to consider
extraordinary transac- tions) in a non–voting observer capacity and, in this
respect, shall give such representative of Bunker One copies of all notices,
minutes, consents and other material that Vertex provides to its directors and
committee members, provided, that Vertex reserves the right to withhold any in-
formation and to exclude such representative from any meeting or portion thereof
if Vertex de- termines, upon advice of counsel, such withholding or exclusion is
necessary to preserve the at- torney-client privilege between Vertex and its
counsel or would result in disclosure of trade se- crets. Bunker One agrees, and
any representative of Bunker One will agree, to hold in confidence any
confidential information provided to or learned by it in connection with its
rights under this section. The confidentiality provisions hereof will survive
termination of the Term.

 



 



 

 

APPENDIX A:

 

(SEE INTERTEK REPORT OF ANALYSIS to include IFO-180, IFO-380 and DMA)

 

APPENDIX B: Storage Agreement.

 

 

 

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE HEREBY EXECUTED THIS AGREEMENT AS OF
THE DATE FIRST WRITTEN ABOVE.

 



 

 Bunker One, Inc.           /s/ Sara Shipman Myers     Name: Sara Shipman Myers
   





 

 



 





 

 Vertex Energy Operating, LLC            [bcowart_logo.jpg]     Name: Ben Cowart
   





 

 



 

 